Citation Nr: 1824433	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-30 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current back disability is etiologically related to injuries he sustained in an automobile accident at a railroad crossing that occurred at about 6:30 on the day of his discharge from service while he was enroute from the base where he was stationed to his home in Georgia.  He states that he was initially taken to a clinic in Sparta, then transferred to Robins Air Force Base (which was more equipped to deal with the severity of his injuries, including loss of consciousness and to the back) and remained hospitalized there for two to three weeks.  He identified the Hancock County Georgia Sheriff's Dept. as the law enforcement authorities that investigated the accident.  The critical questions that must be addressed are therefore: (a) Whether or not he sustained a back injury in line of duty, and (b) whether his current back disability may be related to such injury.  The current record does not include corroborating evidence of the accident (and the nature of injuries sustained in such accident) and does not include medical evidence addressing whether current back disability is related to injuries 

Regarding whether or not the alleged accident was incurred in line of duty, under 38 C.F.R. § 3.6(b)(7), a person discharged from a period of active duty, shall be deemed to have continued on active duty during the period of time immediately following the date of such discharge or release from such duty determined by the Secretary concerned to have been required for him or her to proceed to his or her home by the most direct route, and in all instances, until midnight of the date of such discharge or release.  Consequently, if the Veteran is shown to have been involved in an accident at 6:30 p.m. on January 30, 1967, as he has alleged an accident on active duty (in line of duty unless found to be due to misconduct) would be corroborated.   

There appear to be a number of possible sources for corroboration of the January 30, 1967 accident (the Veteran's reports of which appear plausible and facially credible), including the Hancock County Sheriff's Department, the Sparta clinic where he was first taken following the accident, Robins Air Force Base where he was transferred (and reportedly hospitalized for up to 3 weeks),  any insurance company that may have been involved in a settlement or at least claim from such accident, and perhaps the National Transportation Safety Board (NTSB) from keeping track of accidents such as the Veteran has described.  Of these, the only source pursued was Robins AFB (for "active duty inpatient clinical records"), and the response was that no records were located.  Notably, as the Veteran had been discharged on the date alleged, the records may not have been identified as "active duty inpatient records".  Caselaw interpreting the scope of VA's duty to assist suggests the development conducted in this matter does not meet the scope of assistance required.

Regarding nexus of current disability an injury on active service, records received pursuant to the search for confirmation of the injury may indicate whether or not injuries sustained included to the back, and such information could be supplemented by an advisory medical opinion.  The earliest available (and subsequent) records of treatment for his back the Veteran has received may also contain information regarding the nature and scope of the alleged injury, and have bearing on nexus of current back disability to such injury.  In September 2012 correspondence the Veteran stated that he underwent back surgery in 1974 or 1975 in Macon.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to secure for the record all available records of the Veteran's reported hospitalization at Robins Air Force Base in January 1967-February 1967 (to include any administrative records).  All service records depositories where such records may have been retired/stored should be contacted.  If the records sought are not located, the scope of the search must be noted in the record. 

The AOJ should ask the Veteran to provide the necessary authorizations and identifying information and conduct exhaustive development to corroborate the occurrence and nature of the Veteran's railroad crossing automobile accident.  The possible sources of this information should include The Federal Railroad Administration (FRA), NTSB, the railroad company involved, Sparta clinic, contemporaneous local newspapers, and the Hancock County, Georgia sheriff's department.   If no corroborating evidence is received, the scope of the search should be described in detail 

3.  The AOJ should also ask the Veteran to identify all providers of evaluations and treatment he received for his low back disability (records of which are outstanding; of particular interest are the earliest records available), and to submit authorizations for VA to secure complete records of the evaluations and treatment from the private providers identified, to specifically include records leading up to, and of the back surgery he underwent in Macon in 1974 and 1975,  The AOJ should secure for the record complete relevant clinical records from  all providers identified, any outstanding records of pertinent VA evaluations and treatment.

4.  The AOJ should ensure that all of the above development is completed, and thereafter make a formal finding for the record regarding whether or not the Veteran was involved in a railroad crossing automobile accident in line of duty on January 30, 1967, that may or may not have involved injury to his back. 

5.  If, and only if the RO finds that the Veteran was involved in an automobile accident in line of duty on January 30, 1967, as alleged, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his current back disability(ies).  [For the purpose of the opinion sought, if the record does not establish the nature of the injuries sustained, but the railroad accident is found to be confirmed, it should be conceded that injuries sustained included to the back-scope undetermined.]  Based on review of the record and examination of the Veteran the examiner should provide responses to the following:  

(a)  Please identify (by diagnosis) each low back disability entity found or shown by the record during the pendency of the instant claim.

(b)  Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is etiologically related to the deemed confirmed railroad crossing accident in which the Veteran was involved on January 30, 1967..  

All opinions must include rationale.

6.  The AOJ should then review the record, ensure all development is completed as sought, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

